LOCKUP AGREEMENT
 
This Lockup Agreement is being executed and delivered as of September 20, 2010
by George Karfunkel (the “Shareholder”) in favor of and for the benefit of
Maiden Holdings Ltd., a Bermuda company (the “Company”).


RECITALS


A.          Contemporaneously with the execution and delivery of this Lockup
Agreement, the Shareholder is entering into an Warrant Exchange Agreement with
the Company (the “Agreement”) pursuant to which the Shareholder will acquire
common shares of the Company (the “Shares”) in exchange for the surrender of a
Warrant (the “Exchange”).


B.           In connection with the Exchange (and as a condition to consummating
the Exchange), the Company has requested that the Shareholder enter into this
Lockup Agreement; and the Shareholder is entering into this Lockup Agreement in
order to induce the Company to enter into the Agreement and consummate the
Exchange.
 
AGREEMENT
 
In order to induce the Company to enter into the Agreement and consummate the
Exchange, and in consideration of the issuance and delivery to the Shareholder
of the Shares pursuant to the Agreement, the Shareholder agrees as follows:
 
1.           Agreement by Shareholder.
 
(a) The Shareholder agrees with the Company that, beginning on the closing of
the Exchange (the “Closing”) and continuing for a period of thirty six (36)
months from the Closing, the Shareholder will not, without the prior written
consent of the Company, directly or indirectly, (A) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant for the sale of, or
otherwise dispose of or transfer any Shares acquired by the Shareholder as a
result of the Exchange or (B) enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of such Shares, whether any such swap
transaction is to be settled by delivery of Shares or other securities, in cash
or otherwise.
 
(b)         Notwithstanding the foregoing, the Shareholder may transfer such
Shares either during his lifetime or upon death by will or intestacy to his
immediate family or to a trust if the beneficiaries of such trust are
exclusively the Shareholder and/or a member or members of his immediate family;
provided, however, that prior to any such transfer each transferee shall execute
an agreement substantially identical to this agreement and which shall be
satisfactory to the Company, pursuant to which each transferee shall agree to
receive and hold such Shares, subject to the provisions hereof, and there shall
be no further transfer except in accordance with the provisions hereof. For
purposes of this paragraph, “immediate family” shall mean spouse, lineal
descendant, father, mother, brother, sister or domestic partner of the
transferor.
 
The Shareholder also agrees and consents to the entry of stop-transfer
instructions with the Company’s transfer agent against the transfer of such
Shares except in compliance with this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Notices. Any notice or other communication required or permitted to
be delivered to the Shareholder or the Company under this Lockup Agreement shall
be in writing and shall be deemed properly delivered, given and received when
delivered (by hand, by registered mail, by courier or express delivery service
or by confirmed facsimile) to the address or facsimile telephone number set
forth beneath the name of such party below (or to such other address or
facsimile telephone number as such party shall have specified in a written
notice delivered in accordance with this Section 2):


if to the Company:
Maiden Holdings, Ltd.
131 Front Street
Hamilton HM12 Bermuda
Attention: Secretary
Fax: (441) 292-0471


if to the Shareholder:
George Karfunkel
1671 52nd Street
Brooklyn, NY 11204


3.           Severability. If any provision of this Lockup Agreement or any part
of any such provision is held under any circumstances to be invalid or
unenforceable in any jurisdiction, then (a) such provision or part thereof
shall, with respect to such circumstances and in such jurisdiction, be deemed
amended to conform to applicable laws so as to be valid and enforceable to the
fullest possible extent, (b) the invalidity or unenforceability of such
provision or part thereof under such circumstances and in such jurisdiction
shall not affect the validity or enforceability of such provision or part
thereof under any other circumstances or in any other jurisdiction, and (c) such
invalidity of enforceability of such provision or part thereof shall not affect
the validity or enforceability of the remainder of such provision or the
validity or enforceability of any other provision of this Lockup Agreement. Each
provision of this Lockup Agreement is separable from every other provision of
this Lockup Agreement, and each part of each provision of this Lockup Agreement
is separable from every other part of such provision.
 
4.      Governing Law. This Lockup Agreement shall be construed in accordance
with, and governed in all respects by, the laws of the State of New York,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
5.      Waiver. No failure on the part of the Company to exercise any power,
right, privilege or remedy under this Lockup Agreement, and no delay on the part
of the Company in exercising any power, right, privilege or remedy under this
Lockup Agreement, shall operate as a waiver of such power, right, privilege or
remedy; and no single or partial exercise of any such power, right, privilege or
remedy shall preclude any other or further exercise thereof or of any other
power, right, privilege or remedy. The Company shall not be deemed to have
waived any claim arising out of this Lockup Agreement, or any power, right,
privilege or remedy under this Lockup Agreement, unless the waiver of such
claim, power, right, privilege or remedy is expressly set forth in a written
instrument duly executed and delivered on behalf of the Company; and any such
waiver shall not be applicable or have any effect except in the specific
instance in which it is given.
 
6.           Captions. The captions contained in this Lockup Agreement are for
convenience of reference only, shall not be deemed to be a part of this Lockup
Agreement and shall not be referred to in connection with the construction or
interpretation of this Lockup Agreement.
 
7.           Further Assurances. The Shareholder shall execute and/or cause to
be delivered to the Company such instruments and other documents and shall take
such other actions as the Company may reasonably request to effectuate the
intent and purposes of this Lockup Agreement.
 
8.           Entire Agreement. This Lockup Agreement and the other agreements
referred to herein set forth the entire understanding of the Shareholder and the
Company relating to the subject matter hereof and thereof and supersede all
prior agreements and understandings between any of such parties relating to the
subject matter hereof and thereof.
 
9.           Amendments. This Lockup Agreement may not be amended, modified,
altered, or supplemented other than by means of a written instrument duly
executed and delivered on behalf of the Company and the Shareholder.
 
10.        Assignment. This Lockup Agreement and all obligations hereunder are
personal to the Shareholder and may not be transferred or assigned by the
Shareholder at any time except as provided in Section 1(b). The Company may
assign its rights under this Lockup Agreement to any entity in connection with
any merger or sale or transfer of all or substantially all of the Company’s
assets.
 
11.        Binding Nature. Subject to Section 10, this Lockup Agreement will be
binding upon the Shareholder and the Shareholder’s representatives, executors,
administrators, estate, heirs, successors and assigns, and will inure to the
benefit of the Company and its successors and assigns.
 
 
3

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the Shareholder and the Company have executed this Lockup
Agreement as of the date first above written.
 
SHAREHOLDER
   
THE COMPANY
                 
Maiden Holdings Ltd.
                     
/s/ George Karfunkel
  By:
/s/ Arturo M. Raschbaum
 
GEORGE KARFUNKEL
  Name:
Arturo M. Raschbaum
      Title:  President and Chief Executive Officer  
 
 
 
 

 
4

--------------------------------------------------------------------------------

